Title: To Thomas Jefferson from Bernard Peyton, 19 February 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
19. Februy 1821
I am this morning in rect a letter from your Grandson Thos J. Randolph, written at your request, desiring to know whether I would endorse your note for $4,000 proposed to be discounted at one of the Banks in this city, & first endorsed by him: I have by this mail replied to him, as I now do to you, that it will afford me on this, as it has on all formier, & will on all future occasions, the greatest pleasure to be servicable to you, & regret that you should have felt any hesitation in making the application yourself. my affectionate attachment for both of you, as well as the most perfect confidence in each, renders it impossible I could have the least hesitation in making myself responsible for any amount you would ask, or in any way contributing to your ease & comfort in your declining years.Should you effect the loan, I will with great cheerfulness undertake to attend to the renewal of the note from time to time as it falls due, in addition to those already under my management.I beg you will never fail to command my name, funds, or services whenever they can be useful to you—With sincere affection Yours very TruelyB. Peyton